This case was affirmed at a former day of this term and appellant has filed a motion for rehearing in which the contention is made that this court was in error in holding that manslaughter was not in the case. We have carefully gone over the facts and adhere to our former opinion that there was no manslaughter in this case, and that whatever errors, if any, the court below may have committed in its charge upon manslaughter were harmless.
Counsel insist in their motion also that error prejudicial to the defendant was committed by the trial court in the 19th paragraph of the charge, which is as follows: "Though you may believe that the killing, if any, took place under circumstances showing no deliberation, yet if the defendant, A.L. Eggleston, provoked the difficulty with the apparent intention of killing or doing serious bodily injury to Woody Clancy, the offense does not come within the definition of manslaughter." Now, this paragraph of the charge was given in connection with the charge of the court in its definition of manslaughter, and was preceded by paragraph 18, which defined adequate cause and then was followed by paragraph 20, making the application of the law to the facts of the case in which the court directed the jury that if the killing was done in a sudden transport of passion, aroused by adequate cause and not done in defense of himself that this would be manslaughter. The place that this charge complained *Page 555 
of occupies in the charge of the court, while erroneous, was perfectly harmless. It is true, there was no provoking the difficulty in the case, but evidently the court was giving this more in the nature of an illustration in attempting to draw the distinction between murder and manslaughter. Had this charge been given in connection with self-defense we would have held it erroneous, but in its connection in this case we are of opinion that it was perfectly harmless in view of the fact that we hold that there was no manslaughter in the case. This point was not passed upon in the original opinion, and out of deference to appellant's insistence on this question in his motion for rehearing we make these observations.
Appellant in his motion for rehearing insists that this court was in error in holding that the court below correctly admitted the testimony of the conduct of Goodwin and Jackson when they came up to the body of the deceased; that they removed a jug which was close to the body and that they ordered all the parties around the body to leave and ordered some negroes who were looking out at the window to take their heads in and close the window, the contention being that the acts and declarations of parties having no connection with the commission of the offense are never admissible against a defendant. In our original opinion we held this testimony admissible as res gestae. We further hold that this testimony was admissible as original testimony. If the State had offered a witness who would testify that he saw parties go up to the dead body and place an open knife down by the body, would not this testimony be admissible to contradict the contention of the appellant that an open knife was found by the dead body? A party indicted for murder, in support of his theory of self-defense, offers proof that an open knife is found by the body. To contradict this, would not the State have a right to show that after the man was killed and the appellant had left, that other parties came and put the open knife by the side of the body? We think unquestionably this testimony would be admissible. In this case two witnesses had testified that before Jackson and Goodwin came to the body they viewed it and saw no open knife. Jackson and Goodwin approach, require the parties present at the body to absent themselves; they are seen to move a jug away from the body, and when other parties come up subsequently they point to an open knife lying by the body. Then if the State can prove that a third party put the knife there after the killing, this would be original testimony, and if it can be proved directly, can it not be proved circumstantially? Unquestionably so. A party takes the stand and testified that he was present at the killing and that he saw the deceased draw a knife and attempt to stab the party who did the killing. Would not the State have the right to prove that this witness was not present at the killing? Would he not have the right to prove that the witness who proposed to make the proof had manufactured his testimony, and that they were present and *Page 556 
heard the agreement to testify in self-defense to show that his statement of the matter was false? This would be admissible testimony. Then why would not the testimony in this case be admissible as showing that some parties other than the defendant placed the knife by the body of the deceased in order to strengthen the theory of the defense? Would not the State have the right to show that this was false? The testimony was admissible as original testimony to contradict and impeach the theory of the defendant.
As to the other points suggested in the motion, we are of opinion that they are without merit, and we find nothing to change our original opinion in this case. The motion will therefore be overruled, and it is accordingly so ordered.
Overruled.